DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 46-50 and 53-57 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kim (US 20080205588).
Regarding claim 46, Kim teaches a method for image-guided radiotherapy, comprising: positioning, an object 302 in a radiation system, the radiation system including a treatment assembly 320 and an imaging assembly 311 313; delivering, by the imaging assembly, from a radiation source 310 at a first side of the treatment assembly to a radiation detector 312 at a second side the of treatment assembly, a first imaging beam to the object, wherein the second side is opposite to the first side (figure 3); detecting, by the imaging assembly, at least a portion of the first imaging beam to generate a first imaging dataset (figure 4); generating, based on the first imaging dataset, an image associated with the object; and delivering, by the treatment assembly and based on the image, a treatment beam toward a target portion of the object (para 35).
Regarding claim 47, Kim teaches the treatment beam and the first imaging beam are delivered simultaneously (abstract).
Regarding claim 48, Kim teaches the delivering a treatment beam and the delivering a first imaging beam alternate (different direction, figure 4).
Regarding claim 49, Kim teaches the delivering the treatment beam toward the target portion of the object includes: detecting a movement or change of the target portion of the object based on the image; and revising, based on the detected movement or change of the target portion of the object, the delivery of the treatment beam (para 35).
Regarding claim 50, Kim teaches the delivering the treatment beam toward the target portion of the object includes: detecting a movement or change of the target portion of the object based on the image; and adjusting, based on the detected movement or change of the target portion of the object, a position of the target portion of the object with respect to the treatment beam (para 35).
Regarding claim 53, Kim teaches the treatment assembly includes a first radiation source 321 in a first ring assembly.
Regarding claim 54, Kim teaches the imaging assembly includes the radiation source in a second ring assembly 311.
Regarding claim 55, Kim teaches the imaging assembly includes the radiation detector in a third ring assembly 313.
Regarding claim 56, Kim teaches the second ring assembly is located at the first side of the first ring assembly, and the third ring assembly is located at the second side of the first ring assembly (figure 4).
Regarding claim 57, Kim teaches determining a motion difference between the second ring assembly and the third ring assembly; processing the first imaging dataset by compensating the motion difference; and reconstructing the second image based on the processed first imaging dataset (para 35).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Carol (US 5622187).
Regarding claim 51, Kim fails to teach the revising the delivery of the treatment beam includes at least one of pausing the delivery, resuming the delivery, or terminating the delivery.
Carol teaches revising the delivery of the treatment beam includes at least one of pausing the delivery, resuming the delivery, or terminating the delivery (column 9 lines 52-67).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the therapy of Kim with the stop delivery as taught by Carol, since it would provide better safety.
Regarding claim 52, Kim fails to teach generating, based on the detected movement or change of the target portion of the object, a notification.
Carol teaches generating, based on the detected movement or change of the target portion of the object, a notification (column 9 lines 52-67).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the therapy of Kim with the stop delivery as taught by Carol, since it would provide better safety.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 39-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,898,729 in view of Kim (US 7564945). 
Regarding claim 1, the patent claims a radiation system, comprising: a first ring assembly including a first radiation source configured to deliver a treatment beam covering a treatment region of the radiation system, the treatment region being located in a bore of the radiation system; a second radiation source configured to deliver a first imaging beam covering a first imaging region of the radiation system, the second radiation source being mounted rotatably on a second ring assembly, the second ring assembly being located on a first side of the first ring assembly, the third ring assembly being located on a second side of the first ring assembly; and a first radiation detector configured to detect at least a portion of the first imaging beam or the second imaging beam, the first radiation detector being mounted rotatably on the third ring assembly, wherein the first ring assembly, the second radiation source and the first radiation detector are positioned such that the treatment region is addressable for the radiation system (see claim 1).
However the patent fails to claim a third radiation source configured to deliver a second imaging beam covering a second imaging region of the radiation system, the third radiation source being mounted rotatably on a third ring assembly.
Kim teaches a radiation source 310 configured to deliver an imaging beam covering a imaging region of the radiation system, the radiation source being mounted rotatably on a ring assembly 311.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the system of the patent with the radiation source as taught by Kim, since it would provide better positional information with the corresponding detector.
Regarding claim 39, the patent claims the first ring assembly, the second ring assembly, and the third ring assembly are positioned such that the treatment region, the first imaging region, and the second imaging region at least partially overlap (see claim 1, the claim requires the interconnection between the two imaging region).
Regarding claim 40, the patent claims the first imaging region and the second imaging region overlap at an overlapping region; and the overlapping region and the treatment region at least partially overlap (see claim 1, the claim requires the interconnection between the two imaging region).
Regarding claim 41, the patent claims the second ring assembly further includes a second radiation detector configured to detect at least a portion of the second imaging beam (see claim 1).
Regarding claim 42, the patent claims the first radiation detector or the second radiation detector is a flat panel detector or a computed tomography detector (see claim 18).
Regarding claim 43, the patent claims the second ring assembly further includes a third radiation detector configured to detect at least a portion of the second imaging beam (see claim 1).
Regarding claim 44, the patent claims the third ring assembly further includes a fourth radiation detector configured to detect at least a portion of the second imaging beam (see claim 1).
Regarding claim 45, the patent claims a rotation of at least one of the first radiation source, the second radiation source, the third radiation source, or the first radiation detector is actuated mechanically, electronically, or magnetically (see claim 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HOON K SONG/Primary Examiner, Art Unit 2884